[exhibit1061image1.jpg]


Executive Leadership Employee Noncompetition Agreement




    



In consideration of my employment by Dex Media or any successor, affiliate,
subsidiary, or Related Company (as defined below), I, [EMPLOYEE NAME], hereby
acknowledge and agree as follows:


1.     Acknowledgement.


a)      Dex Media means Dex One Service, Inc., SuperMedia LLC and any Related
Company. Each of Dex Media’s subsidiaries and affiliated companies is a Related
Company.


b)     Dex Media and its Related Companies (hereinafter referred to as the
“Company”) provides a broad range of marketing products and services to generate
customer leads for local, regional and national businesses, including developing
messaging, optimizing marketing programs and leveraging products such as online
and mobile search solutions, print and online yellow pages directories, voice
based search platforms, a large pay-per-click ad network, and related products
and services (“Company Business”).


c)     The provisions set forth in this Agreement are reasonably necessary to
protect the Company’s legitimate business interests and do not interfere with my
ability to earn a comparable living or secure employment in the field of my
choice. In addition, I agree and acknowledge that the Company will suffer costly
and irreparable harm, loss and damage if this Agreement is violated and any
assessment of damages would not adequately compensate the Company for said harm,
loss and damage. I authorize the Company to disclose this Agreement to my future
or prospective employers along with notification of the Company’s intent to
exercise all rights it has to seek enforcement of its terms. I further agree to
provide a copy of this Agreement to any prospective employer prior to accepting
any offer of employment during the twelve month period immediately following my
termination of employment by Company.


d)     In the event of my transfer to any Related Company, either at my request
or the request of the Company: (i) the obligations that I owe to the Company as
set forth in this Agreement shall be owed with equal force and effect to the
Related Company; (ii) the rights afforded to the Company herein shall extend to
the Related Company; (iii) all provisions of this Agreement shall apply for the
benefit of the Related Company just as if this Agreement was originally made
between me and the Related Company; and (iv) for purposes of this Agreement
only, my transfer to any Related Company shall not be treated as a termination
of my employment with the Company.
 
e)     The obligations that I owe to the Company as set forth in this Agreement
shall cease to the extent (i) that the Company terminates my employment for
reasons other than “Cause” (as defined in Section 4.5.4 of the Dex Media, Inc.
Severance Plan – Executive Vice President and Above (the “Severance Plan”) or I
terminate my employment with the Company for “Good Reason” (as defined in
Section 4.5.5 of the Severance Plan), and (ii) the Company fails to pay or
provide severance benefits to me as required under the terms of the Plan, or any
successor plan, provided that I give written notice to the Company of its
failure to pay or provide severance benefits and the Company fails to cure
within 30 days of receipt of such notice.




2.     Employment at Will. Nothing in my conditional employment offer letter
from the Company or this Agreement grants me rights of any kind including,
without limitation, any right to employment for a particular term or any right
to severance pay, and does not alter the my status as an employee at will. Just
as I may terminate my employment at any time, with or without cause, the Company
may also terminate my employment at any time, with or without cause.



1
Executive Leadership Employee Noncompetition Agreement
March 2015



--------------------------------------------------------------------------------

[exhibit1061image1.jpg]


Executive Leadership Employee Noncompetition Agreement




    

3.     Noncompetition Agreement. During my employment with the Company and for a
period of one (1) year following the termination of my employment with the
Company (whether voluntary or involuntary and regardless of the reason for, or
party initiating, the termination), I will not engage in any of the following
activities on my own behalf or in any capacity on behalf of another person,
company or other entity (collectively “others”):


a)     Engage in any capacity, including as principal, agent, employee,
employer, stockholder of more than five percent (5%) of the issued and
outstanding stock, advisor, partner, or consultant, which includes my primary
job functions performed within the last twelve (12) months of my employment with
the Company in any business (or assist others to engage in any business) that is
Directly Competitive with the Company’s Business in those states in which I had
contact, directly or indirectly, with a Customer or Prospective Customer during
the last twelve (12) months of my employment by the Company or if my job did not
involve customer contact, within a fifty (50) mile radius of the city or cities
in which my primary duties were regularly performed; or


b)     Have any Material Interest in any person, company or entity that is
Directly Competitive with the Company’s Business in those states in which I had
contact, directly or indirectly, with a Customer or Prospective Customer during
the last twelve (12) months of my employment by the Company or if my job did not
involve customer contact, within a fifty (50) mile radius of the city or cities
in which my primary duties were regularly performed; or


c)     Solicit, accept business from, serve, divert, or assist others in
soliciting, accepting business from, serving or diverting any Customer or
Prospective Customer of the Company with whom I have had any contact on behalf
of the Company during the last twelve (12) months of my employment with the
Company.




As used in this Section 3, the following terms shall have the meanings specified
immediately below:


•
Directly Competitive means any business or activity that is the same as or
substantially similar to the Company’s Business. This includes, but is not
limited to, the sale and placement of advertising in print telephone
directories, print magazines, internet yellow pages, digital advertising, search
engine marketing or search engine optimization delivered via the internet or
wireless telecommunications products or services, or web design or hosting.



•
Material Interest means the ownership of more than five percent (5%) of the
total outstanding equity of a company or other entity, or the right to control
the management, operations or affairs of others, or the exercise of control over
or the management of others.



•
Customer means any person, company or other entity that has entered into an
agreement or similar business arrangement with the Company relating to the
Company’s Business.



•
Prospective Customer means any person, company or other entity that the Company
reasonably identifies as a potential customer and who, at any time during the
last twelve months of my employment with the Company, I had knowledge that the
Company has had contact with concerning that person, company or other entity
becoming a customer of the Company.



4.     Related Companies. I agree that each of my obligations under this
Agreement shall benefit Related Companies to the same extent as if such
obligations were expressly and separately stated as being owed to each Related
Company and that each Related Company is intended by us to be

2
Executive Leadership Employee Noncompetition Agreement
March 2015



--------------------------------------------------------------------------------

[exhibit1061image1.jpg]


Executive Leadership Employee Noncompetition Agreement




    

a third party beneficiary of this Agreement and is entitled to enforce the
provisions in this Agreement included for its protection.


5.     Violations/Remedies. This Agreement may be strictly enforced in equity by
injunctive relief, and I agree to submit to the equitable jurisdiction of any
court having jurisdiction over the matter, in any action to enjoin the violation
of this Agreement. I agree that in the event of a violation of this Agreement,
the Company shall be irreparably harmed and so shall be entitled to an
injunction from a court of competent jurisdiction, restraining any further
violation of the restrictive covenants by me or any other person or entity
assisting me in engaging in such conduct which violates this Agreement. The
right to an injunction as provided for by this paragraph shall be cumulative and
not exclusive, and shall be in addition to any other remedies available to the
Company.


6.     Governing Law/Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the state of Texas but excluding its
conflict of laws provisions or any law that would require application of the law
of any other jurisdiction. Venue shall be proper in Tarrant County, Texas.


7.     Interpretation and Severability. I expressly agree that, if a court of
competent jurisdiction deems any of the language contained in this Agreement to
be vague or ambiguous, such language shall not be presumptively construed
against the Company or me, but shall be construed to give effect to the true
intentions of the parties. If for any reason any section, subsection or any
portion of this Agreement is judicially declared to be invalid or unenforceable
by a court of competent jurisdiction, the same shall not affect the validity or
enforceability of any other section or subsection or portion thereof.


8.     Assignment; Successors and Assigns. The Company may assign this Agreement
to any Related Company and any Related Company may further assign this Agreement
to any other Related Company. I may not assign any of my obligations under this
Agreement. This Agreement shall inure to the benefit of and be binding upon the
Company’s successors and assigns and may be enforced by the Company and its
successors and assigns. This Agreement shall inure to the benefit of and be
binding upon me, my heirs, executors, administrators and legal representatives.


9.     Waiver and Enforceability. No failure or delay in exercising any right,
power or remedy hereunder shall constitute a waiver, forfeiture or other
impairment of such right, power or remedy. Except as expressly provided herein
to the contrary, the rights, power and remedies herein are cumulative rather
than exclusive and may be exercised concurrently or consecutively in any order.


10.    Entire Agreement. This Agreement constitutes the entire agreement between
the Company and me with respect to the subject matter hereof. I represent and
warrant that I have not relied on any promise or representation not set forth in
this Agreement. No changes, modifications, or amendments of any terms and
conditions of this Agreement are valid or binding unless agreed to by the
Company in a writing signed by both the Company and me.


11.    Electronic Acceptance/Effective Date. If available, I acknowledge that I
may accept this Agreement by electronic signature in accordance with the
Company’s approved format. This Agreement shall be effective as of my first day
of employment with the Company or the date of my signature, whichever is later
(the “Effective Date”).




I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.


Accepted and Agreed to:



3
Executive Leadership Employee Noncompetition Agreement
March 2015



--------------------------------------------------------------------------------

[exhibit1061image1.jpg]


Executive Leadership Employee Noncompetition Agreement




    

[OFFICER’S NAME]                


Employee Signature _______________        ______________


Date _______________________        ___________________________















4
Executive Leadership Employee Noncompetition Agreement
March 2015

